Citation Nr: 1622404	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  00-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a rating higher than 20 percent for residuals of a right shoulder fracture with resection of the distal clavicle (right shoulder disability).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

In December 2000, the RO in Boston, Massachusetts, denied service connection for a cervical spine disability.  The Veteran appealed that decision, and testified before a Veterans Law Judge (VLJ) at a March 2001 Travel Board hearing.  In October 2001, the Board denied the Veteran's claim.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claim back to the Board in August 2002.  The Board then remanded it for additional development consistent with the terms of the JMR in October 2003 and January 2005.  In January 2006, the Board again denied claim.  The Veteran again appealed to the Court, and another JMR was promulgated in March 2007.  The Board then remanded the claim again in October 2007 and September 2009 for additional development.  The matter has since been transferred to the RO in Phoenix, Arizona.

The VLJ who held the March 2001 Board hearing has since left the Board.  In October 2004, the Veteran was advised of his opportunity to testify at another hearing, and that such opportunity would be waived if he did not respond.  No response was received, and the Veteran has not since requested an additional hearing.

Separately, the Phoenix RO denied a rating higher than 20 percent for the Veteran's right shoulder disability in a May 2014 rating decision, which the Veteran has appealed.


FINDINGS OF FACT

1.  The Veteran was diagnosed with degenerative disease of the cervical spine, a chronic condition, in service, and has been diagnosed with the same condition during the appeal period.

2.  The Veteran's right shoulder disability is not manifested by range of motion limited to 25 degrees from his side.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disease of the cervical spine have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating higher than 20 percent for residuals of a right shoulder fracture with resection of the distal clavicle is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

For diseases designated as chronic under 38 C.F.R. § 3.309, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. at 1338-39.

During an August 2008 VA examination, the Veteran was diagnosed with degenerative changes of the cervical spine.  Degenerative changes, i.e., arthritis, is a chronic condition under 38 C.F.R. § 3.309.  Similar findings were noted in service, specifically in treatment records from April 1983, which noted slight degenerative disease of the cervical spine on x-ray.  In January 1984, the Veteran was also seen for neck pain and diagnosed with arthritis.

Cervical spine arthritis was not present during his enlistment examination, and therefore was incurred in service.  Moreover, as a chronic condition, any subsequent manifestations of the disease are entitled to service connection.  The Veteran has also presented a credible continuity of neck or upper back symptomatology since service.  Therefore, the criteria for service connection have been met, and service connection for degenerative disease of the cervical spine is appropriate.



II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's right shoulder disability is currently rated under Diagnostic Code (DC) 5203-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5203 does not provide a rating higher than the currently assigned 20 percent, and will not be discussed further.  Under DC 5201, a 20 percent rating is assigned when motion of the major or minor arm is limited to shoulder level (i.e., to 90 degrees measured from the side), or when motion of the minor arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side).  A 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side, or when motion of the major arm is limited midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

According to an April 2014 VA examination, the Veteran's left arm is his dominant (major) arm.  However, a January 2006 Board decision, which adjudicated an earlier increased rating claim for the right shoulder, identified the right arm as the dominant arm based on the evidence then of record.  In light of this inconsistency, the Board will evaluate the Veteran's right shoulder disability as his major arm, since those criteria are more favorable to him.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Additional diagnostic codes relating to the shoulder will not be discussed, as the Veteran's condition is not manifested by ankylosis (DC 5200) or impairment of the humerus (DC 5202).

In this case, a higher rating is not warranted.  Private treatment records from July 2013 show the Veteran demonstrated 141 degrees of flexion and 115 degrees of abduction.  In August 2013, he had 152 degrees of flexion and 128 degrees of abduction.

During an April 2014 VA examination, flexion was 160 degrees, with the onset of pain at 155 degrees.  Abduction was 130 degrees, with the onset of pain at 100 degrees.  There was no change in range of motion measurements following repetitive testing.

Overall, these findings reflect a range of motion of at least 100 degrees, even when considering pain or repetitive testing, which is much greater than the 45 degrees of range of motion consistent with the higher 30 percent rating under DC 5201 for a major arm.

In adjudicating the claim, the Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, in July 2013, he reported being unable to swim because he could not rotate his arm, and that he struggled to reach out to the side, above shoulder level.  In August 2013, he reported struggling to lift anything above shoulder level.  During his April 2014 examination, he reported daily pain, especially with overhead use.  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptoms describes impairment consistent with the assigned rating.  That is, his reported levels of impairment, such as difficulty using his arm above shoulder level, are consistent with the assigned 20 percent rating, which contemplates range of motion limited to shoulder level.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected right shoulder disability that would render the schedular criteria inadequate.  As discussed above, the Veteran's shoulder symptoms (pain and limitation of motion) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected right shoulder disability that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disability on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a March 2014 letter prior to the initial adjudication of his increased rating claim.  He has not alleged any notice deficiency during the adjudication of that claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the shoulder disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right shoulder disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, as the Veteran's service connection claim on appeal has been granted, any error in the duties to notify or assist with respect to that claim amounted to no more than harmless error.


ORDER

Service connection for degenerative disease of the cervical spine is granted.

A rating higher than 20 percent for residuals of a right shoulder fracture with resection of the distal clavicle is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


